Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed August 18, 2022 in response to the Office Action of May 18, 2022 is acknowledged and has been entered. 
Claims 2 and 15 have been canceled.
Claims 1, 4-11, 13 and 14 have been amended. 
Claims 16-34 have been added.
Based on the elected species: a specific disease: tumor; a specific Hsp70 based pharmaceutical ingredient: (ii) peripheral blood mononuclear cells (PBMCs) or a fraction thereof activated in vitro or ex vivo by said Hsp70 protein, fragment thereof, derivative thereof, or homologous protein thereof, optionally in combination with a cytokine as set forth in (i); a specific immunomodulator: PD-1/PD-L1 antibody; a specific conventional anti-tumor treatment: radiochemotherapy with cisplatin; a specific tumor: a solid tumor filed March 8, 2022, claims 5, 7, 10, 17, 20, 21, 24, 25, 30 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1, 3, 4, 6, 8, 9, 11-14, 16, 18, 19, 22, 23, 26-29 and 32-34 are currently being examined. 
MAINTAINED/MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 8, 9, 11-14, 16, 18, 22, 23, 26-28, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dressel (Dressel et al., US 2010/0034772 A1, Publication Date: 2010-02-11, cited in IDS of 02/05/2020, of record) in view of Shevtsov (Shevtsov et al., Front. Immunol. 7:171, Publication Date: 2016-04-29, of record) and OPDIVO (Reference ID: 4012385, Publication Date: 11/2016, of record).
Dressel teaches that Hsp70 chaperones antigenic peptides and channels them in a receptor-mediated manner into the major histocompatibility complex (MHC) class I presentation pathway of professional antigen presenting cells, which then prime peptide-specific CTL. Therefore, Hsp70 preparations from tumors can be used for tumor-specific vaccination, See [0003].
Dressel teaches that Hsp70 elicits the release of pro-inflammatory cytokines from innate immune cells and augments the expression of co-stimulatory molecules. Furthermore, Hsp70 has been shown to activate natural killer (NK) cells to kill specifically tumor cells which express Hsp70 at the cell surface. See [0003].
Dressel teaches that Hsp70 has been viewed as an endogenous adjuvant and immunological danger signal. See [0003].
Dressel teaches that Hsp70 (full length or derived peptide) activates mouse NK cells in SCID mice, as well as human NK cells in vitro which recognize a second stress-inducible danger signal on tumor cells – the MHC class I chain-related (MIC) A and B molecules. MICA and MICB are ligands for the activating NK receptor NKG2D. Hsp70 and MICA/B synergistically elicited a NK cell-mediated immune response against tumor cells, resulting in reduced tumor growth and suppression of metastases. See [0006], [0035].
Dressel teaches the method of using a pharmaceutical composition comprising NK cells, preferably activated NK cells, for the treatment a disease in a subject, wherein the disease involves cells which express or are induced to express a ligand for NKG2D on the cell surface. See [0007].
Dressel teaches that the method may further comprise additional therapeutic agents, such as interleukins, interferons or other anti-cancer drugs. See [0008].
Dressel teaches that NK cells may be activated prior to administration to the subject or are designed to the administered in conjunction with an activator of NK cells. Preferably, said activator comprises a peptide of Hsp70. See [0010].
Regarding claims 4, 9, 11, 27, and 28, Dressel teaches the expression of HSP70 is induced by hyperthermia, chemotherapy, radiotherapy or any combination thereof. See [0058] and claim 18. 
Dressel teaches that in a particularly preferred embodiment of the present invention the NK activating agent is a Hsp70 peptide substantially consisting of the amino acid sequence TKDNNLLGRFELSG, which is identical to SEQ ID NO: 2 of the instant application. See [0050].
Dressel teaches that the pharmaceutical compositions can be administered in combination with other drugs such as chemotherapeutic agents. See [0012].
Dressel teaches that the diseases can be tumor or infectious diseases. See [0036].
Dressel teaches that the pharmaceutical composition can be administered in conjunction with a further immunostimulatory agent, such as IL-2. See [0051].
Dressel teaches that the pharmaceutical composition can have additional compound which enhances an immune response or is designed to be administered in conjunction with such compound. See [0055].
Dressel teaches that the method can treat various cancers, including gynecological tumors such as prostate tumor, glioblastoma, medulloblastoma, astrocytoma, primitive neuroectoderma, brain stem glioma cancers, colon carcinoma, bronchial carcinoma, squamous carcinoma, sarcoma, melanoma, carcinoma of colon, cervix or pancreas, carcinoma in the head/neck, T cell lymphoma, B cell lymphoma, mesothelioma, leukemia, melanoma, gynecological tumors such as prostate, and meningioma. See [0046]. (many of them are solid tumors, the elected species)
Dressel teaches that in another specific embodiment, the subject having a cancer is immunosuppressed by reason of having undergone anti-cancer therapy (e.g., chemotherapy radiation) prior to administration of the compositions of the invention. See [0067].
Dressel teaches that Hsp70 and the Hsp7—derived peptide TKD activate human PBMC to kill MICA expressing target cells in vitro. See Example 7, [0102]-[0103].
Dressel teaches that NK cells are the effector cells which are activated by the Hsp peptide TKD to kill MICA expressing target cells in vitro. See Example 8, [0104].
Dressel teaches that MICA/B expression on Ge melanoma cells and Hsp70 peptide TKD activation of NK cells lead synergistically to high killing of tumor cells. See Example 9, [0105].
Dressel teaches as set forth above. However, Dressel does not explicitly teach that “a therapeutically effective amount of at least one further immunomodulator, e.g. anti-PD-1/PD-L1 antibody (the elected species). 
Shevtsov teaches that a combination with pro-inflammatory cytokines, e.g. IL-2, and Hsp70 or non-conserved sequences derived thereof can activate the cytolytic, proliferative, and migratory capacity of natural killer (NK) cells. See page 2, col. 1, para. 2.
Shevtsov teaches that Hsp70 is presented on the cell membrane of a large variety of solid tumors, including lung, colorectal, breast, squamous cell carcinomas of the head and neck, prostate and pancreatic carcinomas, glioblastomas, sarcomas, and hematological malignancies, but not on corresponding normal tissues. See page 3, col. 1, para. 2.
Shevtsov teaches the major activities of Hsp70 in inducing adaptive and innate antitumor immune responses. See Fig. 1 and page 3, col. 2, para. 2.
Shevtsov teaches that Hsp70 pre-activated NK cells lyse membrane Hsp70+ tumor cells could be identified as granzyme B-mediated apoptosis. See page 3, col. 2, para. 3.
Shevtsov teaches that safety and tolerability of ex vivo TKD/IL-2 stimulated, autologous NK cells have been demonstrated in NSCLC and metastasized colorectal patient. In addition, the therapeutic results are promising. See page 3, col. 2, para. 4.
Shevtsov teaches that pre-activated NK cells (by TKD/IL-2) has been used as an adjuvant treatment for NSCLC patients after platinum-based radiochemotherapy. And only membrane Hsp70+ tumor patients are included in the treatment since membrane Hsp70 was identified as the tumor-specific target for the pre-activated NK cells. See page 3, col. 2, para. 4.
Shevtsov teaches that a combination of Hsp70-based therapies with other immunological approaches, such as immune checkpoint inhibitors, might further increase the therapeutic efficacy. See page 4, col. 2.
OPDIVO teaches that OPDIVO (nivolumab) is a programmed death receptor-1 (PD-1)-blocking antibody. See page 1, § Indications and Usage.
OPDIVO teaches that OPDIVO (nivolumab) has been approved for treating metastatic NSCLC, See page 1, § Indications and Usage.
OPDIVO teaches the method of administration and dosage for nivolumab, See page 4, Dosage and Administration.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer, such as lung cancer, by administering to the subject a therapeutically effective amount of an Hsp70 based pharmaceutical ingredient, e.g. NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2, as taught by Dressel, and apply the method to NSCLC patients, as taught by Shevtsov, because NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 show promising clinical results and good safety, as taught by Shevtsov, and further combine the activated NK cells with an immune checkpoint inhibitor, because Dressell teaches activated NK cells can be combined with a compound which enhances an immune response or is designed to be administered in conjunction with such compound and Shevtsov teaches that a combination of Hsp70-based therapies with other immunological approaches, such as immune checkpoint inhibitors, might further increase the therapeutic efficacy, and pick nivolumab (an anti-PD-1 antibody) as the immune checkpoint inhibitor, because OPDIVO teaches nivolumab has been approved by FDA to treat NSCLC. Based on the teachings from the references, one of ordinary skilled in the art would have recognized that the pre-activated NK cells in combination with an anti-PD-1 antibody (such as nivolumab) would have been more effective for treating NSCLC, as suggested by Shevtsov. Because both NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 and nivolumab have been extensively tested and known in the art, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would be to develop a better treatment method for NSCLC patients.
Regarding claims 6, and 22-23, Dressel teaches that the combination of HSP70 peptide TKD treatment of NK cells and MICA/B induction on Ge-con target cells synergistically augment killing. This might be due to expression of increased amounts of granzyme B after stimulation with TKD. See [0033]. Granzyme B, granzyme A, various interleukins (e.g. IL-2, IL-12, IL-15) and interferons can enhance or increase cytolytic activity of NK cells in mammalian cancer cells. See [0037].
Dressel teaches that MICA/B expression on Ge melanoma cells and Hsp70 peptide TKD activation of NK cells lead synergistically to high killing of tumor cells. See Example 9, [0105].
	Regarding claim 12, OPDIVO teaches that OPDIVO is for intravenous use. See page 1, § Highlights if Prescribing Information.
	Dressel teaches that the composition can be administered by intravenous, intraperitoneal, subcutaneous, intramuscular, topical or intradermal route. See [0042].
Regarding claim 13, Dressel teaches that Hsp70 has been shown to activate natural killer (NK) cells to kill specifically tumor cells which express Hsp70 at the cell surface. See [0003].
Shevtsov teaches methods to determine membrane Hsp70+ phenotype (directly on single cell suspensions freshly isolated tumor biopsies by cell surface iodination/biotinylation and flow cytometry using cmHsp70.1 monoclonal antibody, or indirectly in the serum of patients using a novel lipHsp70 Elisa). And a membrane Hsp70+ tumor phenotype has been found to be associated with highly aggressive tumors, causing invasion and metastases and resistance to cell death. See page 3, col. 1, para. 2.
Shevtsov teaches that NK cells were found to kill membrane Hsp70+ tumor cells after pre-activation with naturally occurring Hsp70 or an Hsp70–peptide (TKD) derived thereof in combination with low dose IL-2 (TKD/IL-2) (which is the same combination used in the instant Application). See page 3, col. 1, para. 2.
Shevtsov teaches that only membrane Hsp70+ tumor patients are included in the treatment since membrane Hsp70 was identified as the tumor-specific target for the pre-activated NK cells. See page 3, col. 2, para. 4.
Based on the teachings of Dressel and Shevtsov, it would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to add a step of determining the presence and level of membrane Hsp70 expression on the tumor cells or infected cells in a sample from the subject to identify patient population best suitable for the Hsp70-based treatment because Dressel teaches that Hsp70 has been shown to activate natural killer (NK) cells to kill specifically tumor cells which express Hsp70 at the cell surface and the activated NK cells are suitable for Hsp70+ tumor treatment, as taught by Dressel and Shevtsov. In addition, the methods of checking Hsp70 expression level are available, as taught by Shevtsow. One of ordinary skilled in the art would have been motivated to add the step to identify patient population best suitable for the Hsp70-based treatment. 

Regarding claims 8-9 and 26, Dressel teaches that co-administration or sequential administration of other agents may be desirable. See [0045]. The dosage regimen will be determined by the attending physician and clinical factors. As is well known in the medical arts, dosages for any one patient depends upon many factors, including the patient's size, body surface area, age, the particular compound to be administered, sex, time and route of administration, general health, and other drugs being administered concurrently. 
Furthermore, concurrently or sequentially would have been obvious to one of skill in the art because those are the only two possible options for administering drugs in combination, i.e. together or separately.  One of skill in the art would have been motivated to administer activated NK cells and nivolumab concurrently or sequentially to find the optimal order of administration of activated NK cells to provide maximum benefit to patients.
Response to Arguments
For the rejection of claims 1, 3, 4, 6, 8, 9, 11-14, 16, 18, 22, 23, 26-28, and 32-34 under 35 U.S.C. 103 as being unpatentable over Dressel in view of Shevtsov and OPDIVO, Applicant argues:

    PNG
    media_image1.png
    352
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    632
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    212
    630
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    213
    627
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    185
    634
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    353
    634
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    174
    629
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    178
    632
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    321
    635
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    295
    633
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    269
    632
    media_image11.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that unpredictability in cancer therapy would prevent one ordinary skilled in the art to produce the claimed invention. However, in the field of biological technology, no invention has absolute certainty of success before experimental tests. Thus, only a reasonable expectation of success (not absolute) would have motivated an artisan to make the claimed fusion protein. Given the teachings from references, in particular, Shevtsov explicitly teaches that a combination of Hsp70-based therapies with other immunological approaches, such as immune checkpoint inhibitors, might further increase the therapeutic efficacy, an ordinary skilled in the art would have would have had a reasonable expectation of success in producing a combination therapy, even with known unpredictability. In addition, because all the compounds are well known in the art, an ordinary skilled in the art would have had a reasonable expectation of success of using the compounds in combination. Furthermore, the combination would not be non-obvious over references simply because the combination of these compounds needs to be tested empirically. The expectation of success need only be reasonable, not absolute.

Regarding Applicant’s arguments that the combination therapy suggested by the art may lead to toxicity or resistance, applicant has provided no evidence for this assertion.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01 (c)(II). Thus, Applicant’s arguments in this regard are not found persuasive. 

Applicant further argues the claimed invention produces unexpected results. Furthermore, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)”. MPEP 716.02
In this case, the claims are very broad, encompass enormous number of Hsp70 based pharmaceutical ingredients, in combination of unlimited number of inhibitors of an immune checkpoint molecule, with unlimited doses of each compounds, for treating various tumors or infectious disease. However, only one combination: TKD/IL-2-activated NK cells and nivolumab, shows synergistic effect to only one tumor: orthotopic glioblastomas. See Example 3. Given the unpredictability in cancer/tumor therapy, as argued by Applicant in the remark, one ordinary skilled in the art would have not expected that all combinations encompassed by the claims would produce synergistic therapeutic results for all cancers/tumors encompassed by the claims. Accordingly, the data is not commensurate in scope with the claimed invention and does not demonstrate the non-obviousness of the claimed invention.
Regarding the data in Table 3 in particular, at Day 10 the addition of NK cells to the PD-1 antibody treatment does not appear to have a statistically significant effect on the PD-1 antibody treatment.  On the last day for which data for all three treatments are present is day 20, the addition of NK cells to the PD-1 antibody treatment reduces the tumor volume of the PD-1 antibody treatment from ~101 mm3 to ~73 mm3.  This is approximately a 28% reduction in tumor volume.  Although there is no control treatment at day 20 to which to compare the individual treatments, this combined reduction does not appear to be greater than additive or synergistic.  Thus, the data in Table 3 do not suggest a synergistic effect of the combined treatments. 
Regarding Applicant’s argument that publication of the Applicant’s method in the Frontiers in Immunology is indicative of the method’s contribution over the prior art or patentability, the criteria for publication of scientific article and obtaining a patent are not same.  For example, publisher’s do not necessarily consider the novelty or non-obviousness of the article prior to publication of an article.  Thus, this argument is not found persuasive.  
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.


Claim 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, 22, 23, 26-28, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevtsov (Shevtsov et al., Front. Immunol. 7:171, Publication Date: 2016-04-29, of record) and in view of Hildebrandt (Hildebrandt et al., Expert Opin. Drug Metab. Toxicol. (2009) 5(7): 745-755, Publication Date: 2009-05-15, of record) and Wangpaichitr (Wangpaichitr et al., Cell Dev. Biol. 6:2, Publication Date: 2017-04-28, of record).
Shevtsov teach as set forth above. Although Shevtsov teaches that pre-activated NK cells (by TKD/IL-2) can be used to treat NSCLC patients with platinum-based radiochemotherapy. However, Shevtsov does not teach that the method comprises administering “a therapeutically effective amount of an anti-PD-1/PD-L1 antibody (the elected species). 
Hildebrandt teaches that platinum-based chemotherapeutics are the mainstay of treatment for advanced NSCLC. And advanced NSCLC is commonly treated with cisplatin (or carboplatin) combination therapy, often with the addition of radiation. The primary obstacle to successful treatment with cisplatin, carboplatin and other platinum agents is the development of chemoresistance. See page 751, § Expert opinion.
Wangpaichitr teaches that cisplatin still plays a major role in the treatment of NSCLC. See Abstract.
Wangpaichitr teaches that tumor metabolism is interconnected to drug resistance and it has proven to be one of the most important challenges in cancer treatment. See page 1, col. 1, para. 2. 
Wangpaichitr teaches that treatment with cisplatin, carboplatin, contributes to acquired PD-L1 expression in many solid tumors including NSCLC and SCLC. Knocking -down PD-L1 was able to overcome cisplatin resistance. And targeting PD-L1 may hyper-sensitize aggressive lung cancer to standard chemotherapy. See page 3, § Drug resistance and PD-L1 expression.
Wangpaichitr teaches that resistant cells become more reliant on mitochondria oxidative metabolism instead of glucose. Consequently, high ROS and metabolic alteration contributed to epithelial-mesenchymal transition (EMT). Importantly, recent findings indicated that EMT has a crucial role in upregulating PD-L1 expression in cancer cells. Thus, it is very likely that cisplatin resistance will lead to high expression of PD-L1/PD-1 which makes them vulnerable to anti PD-1 or anti PD-L1 antibody treatment. See Abstract.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat NSCLC patients by administering to the subject a therapeutically effective amount of an Hsp70 based pharmaceutical ingredient, e.g. NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2, in combination with a platinum-based radiochemotherapy, as taught by Shevtsov, and to pick a cisplatin-based radiochemotherapy, because the cisplatin-based radiochemotherapy is commonly used in NSCLC treatment, as taught by Hildebrandt, and further to add an anti-PD-1/PD-L1 antibody in the combination, because cisplatin-resistance is one of the most important challenges in successful treatment with cisplatin, PD-L1 is knocking-down PD-L1 was able to overcome cisplatin resistance, and anti-PD-1 or anti-PD-L1 antibody may overcome cisplatin resistance, as taught by Wangpaichitr. One of ordinary skilled in the art would have recognized that treatment with activated NK cells + cisplatin-based radiochemotherapy would likely develop cisplatin-resistance and adding an anti-PD-1 or anti-PD-L1 antibody in the composition would overcome cisplatin-resistance and enhance therapeutic efficacy of the treatment. The motivation would have been to develop an improved treatment for NSCLC and to solve one of the major challenges in cancer treatment. 
Regarding claims 8 and 9, concurrently or sequentially would have been obvious to one of skill in the art because those are the only two possible options for administering drugs in combination, i.e. together or separately.  One of skill in the art would have been motivated to administer activated NK cells and anti-PD-1 or anti-PD-L1 antibody concurrently or sequentially to find the optimal order of administration of activated NK cells to provide maximum benefit to patients.
Regarding claim 13, Shevtsov teaches methods to determine membrane Hsp70+ phenotype (directly on single cell suspensions freshly isolated tumor biopsies by cell surface iodination/biotinylation and flow cytometry using cmHsp70.1 monoclonal antibody, or indirectly in the serum of patients using a novel lipHsp70 Elisa). And a membrane Hsp70+ tumor phenotype has been found to be associated with highly aggressive tumors, causing invasion and metastases and resistance to cell death. See page 3, col. 1, para. 2.
Shevtsov teaches that NK cells were found to kill membrane Hsp70+ tumor cells after pre-activation with naturally occurring Hsp70 or an Hsp70–peptide (TKD) derived thereof in combination with low dose IL-2 (TKD/IL-2) (which is the same combination used in the instant Application). See page 3, col. 1, para. 2.
Shevtsov teaches that only membrane Hsp70+ tumor patients are included in the treatment since membrane Hsp70 was identified as the tumor-specific target for the pre-activated NK cells. See page 3, col. 2, para. 4.
Based on the teaches from Shevtsov, it would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to add a step of determining the presence and level of membrane Hsp70 expression on the tumor cells or infected cells in a sample from the subject, because the activated NK cells are suitable for Hsp70+ tumor treatment, as taught by Shevtsov. In addition, the methods of checking Hsp70 expression level are available, as taught by Shevtsow. One of ordinary skilled in the art would have been motivated to add the step to identify patient population best suitable for the Hsp70-based treatment. 

Response to Arguments
For the rejection of claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, 22, 23, 26-28, and 32-34 under 35 U.S.C. 103 as being unpatentable over Shevtsov, in view of Hildebrandt and Wangpaichitr, Applicant argues:

    PNG
    media_image12.png
    461
    629
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    74
    629
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    102
    630
    media_image14.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that unpredictability in cancer therapy would prevent one ordinary skilled in the art to produce the claimed invention. As set forth above, in the field of biological technology, no invention has absolute certainty of success before experimental tests. Thus, only a reasonable expectation of success (not absolute) would have motivated an artisan to make the claimed fusion protein. Given the teachings from references, in particular, Shevtsov explicitly teaches that a combination of Hsp70-based therapies with other immunological approaches, such as immune checkpoint inhibitors, might further increase the therapeutic efficacy, an ordinary skilled in the art would have would have had a reasonable expectation of success in producing a combination therapy, even with known unpredictability. In addition, because all the compounds are well known in the art, an ordinary skilled in the art would have had a reasonable expectation of success of using the compounds in combination. Furthermore, the combination would not be obvious over references simply because the combination of these compounds needs to be tested empirically. The expectation of success need only be reasonable, not absolute.
Applicant further argues the claimed invention produces unexpected results. Furthermore, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)”. MPEP 716.02
In this case, the claims are very broad, encompass enormous number of Hsp70 based pharmaceutical ingredients, in combination of unlimited number of inhibitors of an immune checkpoint molecule, with unlimited doses of each compounds, for treating various tumors or infectious disease. However, only one combination: TKD/IL-2-activated NK cells and nivolumab, shows synergistic effect to only one tumor: orthotopic glioblastomas. See Example 3. Given the unpredictability in cancer/tumor therapy, as argued by Applicant in the remark, one ordinary skilled in the art would have not expected that all combinations encompassed by the claims would produce synergistic therapeutic results for all cancers/tumors encompassed by the claims. Accordingly, the data is not commensurate in scope with the claimed invention and does not demonstrate the non-obviousness of the claimed invention.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 7,396,681
Claims 1, 3, 4, 6, 8, 9, 11-14, 16, 18, 22, 23, 26-28, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7,396,681 (thereinafter Pat. 681, Appl. No.: 09/646,835) in view of Dressel (Dressel et al., US 2010/0034772 A1, Publication Date: 2010-02-11, cited in IDS of 02/05/2020, of record), Shevtsov (Shevtsov et al., Front. Immunol. 7:171, Publication Date: 2016-04-29, of record) and OPDIVO (Reference ID: 4012385, Publication Date: 11/2016, of record).

    PNG
    media_image15.png
    573
    614
    media_image15.png
    Greyscale

The claims of Pat. 681 teach as set forth above. However, the claims of Pat. 681 do not teach that “comprising administering a therapeutically effective amount of an anti-PD-1/PD-L1 antibody (the elected species). 
Dressel, Shevtsov and OPDIVO teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to prepare activated NK cells with Hsp70 fragment, as taught by the claims of Pat. 681, and to treat a cancer such as NSCLC by administering to the subject a therapeutically effective amount of activated NK cells (e.g. TKD activated NK cells) in combination with IL-2, as taught by Dressel and Shevtsov, because NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 show promising clinical results and good safety, as taught by Shevtsov, and further combine the activated NK cells with an immune checkpoint inhibitor, because Dressell teaches activated NK cells can be combined with a compound which enhances an immune response or is designed to be administered in conjunction with such compound and Shevtsov teaches that a combination of Hsp70-based therapies with other immunological approaches, such as immune checkpoint inhibitors, might further increase the therapeutic efficacy, and pick nivolumab (an anti-PD-1 antibody) as the immune checkpoint inhibitor, because OPDIVO teaches nivolumab has been approved by FDA to treat NSCLC. Based on the teachings from the references, one of ordinary skilled in the art would have recognized that the pre-activated NK cells in combination with an anti-PD-1 antibody (such as nivolumab) would have been more effective for treating NSCLC, as suggested by Shevtsov. Because both NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 and nivolumab have been extensively tested and known in the art, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would be to develop a better treatment method for NSCLC patients.

U.S. Patent No. 7,745,399
Claims 1, 3, 4, 6, 8, 9, 11-14, 16, 18, 22, 23, 26-28, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7,745,399 (thereinafter Pat. 399, Appl. No.: 12/395,818) in view of Dressel (Dressel et al., US 2010/0034772 A1, Publication Date: 2010-02-11, cited in IDS of 02/05/2020, of record), Shevtsov (Shevtsov et al., Front. Immunol. 7:171, Publication Date: 2016-04-29, of record) and OPDIVO (Reference ID: 4012385, Publication Date: 11/2016, of record).
The claims of Pat. 399 teach:

    PNG
    media_image16.png
    319
    1222
    media_image16.png
    Greyscale

The claims of Pat. 399 teach as set forth above. However, the claims of Pat. 399 do not teach that the method comprises administering (a) activated NK cells activated in vitro or ex vivo by Hsp70 protein or fragment thereof; and (b) a therapeutically effective amount of an anti-PD-1/PD-L1 antibody (the elected species). 
Dressel, Shevtsov and OPDIVO teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use Hsp70 fragment (e.g. TKD) to activate NK cell  for treating carcinoma, as taught by the claims of Pat. 399, and to prepare the activated NK cells in vitro or ex vivo with the same Hsp70 fragment (e.g. TKD) and administering the activated NK cells to treat a cancer such as NSCLC by administering to the subject a therapeutically effective amount of activated NK cells (e.g. TKD activated NK cells) in combination with IL-2, as taught by Dressel and Shevtsov, because NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 show promising clinical results and good safety, as taught by Shevtsov, and further combine the activated NK cells with an immune checkpoint inhibitor, because Dressell teaches activated NK cells can be combined with a compound which enhances an immune response or is designed to be administered in conjunction with such compound and Shevtsov teaches that a combination of Hsp70-based therapies with other immunological approaches, such as immune checkpoint inhibitors, might further increase the therapeutic efficacy, and pick nivolumab (an anti-PD-1 antibody) as the immune checkpoint inhibitor, because OPDIVO teaches nivolumab has been approved by FDA to treat NSCLC. Based on the teachings from the references, one of ordinary skilled in the art would have recognized that the pre-activated NK cells in combination with an anti-PD-1 antibody (such as nivolumab) would have been more effective for treating NSCLC, as suggested by Shevtsov. Because both NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2 and nivolumab have been extensively tested and known in the art, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would be to develop a better treatment method for NSCLC patients.

Response to Arguments
For the Double Patenting rejections over U.S. Patent No. 7,396,681 and U.S. Patent No. 7,745,399. Applicant argues:

    PNG
    media_image17.png
    188
    635
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    190
    634
    media_image18.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, the data is not commensurate in scope with the claimed invention and does not demonstrate the non-obviousness of the claimed invention.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

NEW GROUNDS OF REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8, 9, 11-14, 16, 18, 19, 22, 23, 26-29 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the affected cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, which is now dependent on claim 1, the phrase "the peptide" renders the claim indefinite because it is unclear if the peptide only refers to the derivative peptide or includes the HSP70 or anti-HSP70 antibody.
Claim 19 recites the limitation "the treatment" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 19 is dependent on claim 4, which recites “a conventional anti-tumor treatment which is …”. It is unclear whether “the treatment recited in claim 19 is “the conventional anti-tumor treatment”.
Claims 3, 4, 6, 8, 9, 11-14, 16, 18, 22, 23, 26-29 and 32-34 are also rejected because they are dependent on claim 1 directly or indirectly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevtsov (Shevtsov et al., Front. Immunol. 7:171, Publication Date: 2016-04-29, of record), Hildebrandt (Hildebrandt et al., Expert Opin. Drug Metab. Toxicol. (2009) 5(7): 745-755, Publication Date: 2009-05-15, of record) and Wangpaichitr (Wangpaichitr et al., Cell Dev. Biol. 6:2, Publication Date: 2017-04-28, of record), as applied to claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, 22, 23, 26-28, and 32-34, and further in view of OPDIVO (Reference ID: 4012385, Publication Date: 11/2016, of record), Belka (Belka et al., Radiotherapy and Oncology, 50 (1999) 199-204, Publication year: 1999) and Thibult (Thibult et al., International Immunology, 25, No. 2, pp. 129-137, Publication Date: 2012-10-18, of record).
Shevtsov, Hildebrandt and Wangpaichitr teach as set forth above. However, the references do not explicitly teach that “wherein the treatment is a treatment which leads to depletion of CD3-/CD19+B lymphocytes during and/or after the conventional anti-tumor treatment”, or “wherein the conventional anti-tumor treatment led to the depletion of B lymphocytes”.
OPDIVO teaches as set forth above.
OPDIVO further teaches that nivolumab can be used to treat NSCLC progression on or after platinum-based chemotherapy.
Belka teaches that ionizing radiation, even if administered to limited target volumes, is known to cause significant lymphocytopenia. This observation has been suspected to cause immune dysfunction. See Introduction.
Belka teaches that all lymphocyte subset counts declined significantly in response to radiotherapy, including CD3-/CD19+ B lymphocytes. See Table 1.
Thibult teaches: “The outcome of the adaptive immune response is determined by the integration of both positive and negative signals, respectively, induced upon the triggering of co-signaling receptors. One of them, programmed cell death 1 (PDCD1/PD-1) has largely been shown to be involved in the negative regulation of T-cell activation. However, PD-1 is also expressed on human B cells, and its role(s) in the process of human B-cell activation remains uncertain thus far. In this study, we describe the expression of PD-1 on the major human B-cells subsets isolated from peripheral blood and lymph nodes. We showed that PD-1 was expressed on naive B cells, was differentially expressed on peripheral IgM memory as compared with memory B cells and was lost on germinal center B cells. Expression of PD-1 ligands (PD-Ls) was induced by TLR9 activation. Finally, we showed that PD-1 was recruited to the B-cell receptor upon triggering. We determined that during TLR9 activation, blockade of PD-1/PD-Ls pathways indeed increased B-cell activation, proliferation and the production of inflammatory cytokines. Altogether, our results show, that, as reported in T cells, PD-1/PD-Ls complexes acted as inhibitors of the B-cell activation cascade and highlight the importance of devising future therapies able to modulate lymphocyte activation through the targeting of the PD-1/PD-Ls pathways”. See Abstract.
Thibult teaches that an antagonist anti-PD-1 antibody restore IL-6 production and B-cells proliferation. See page 133, cols. 1-2 bridging paragraph.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat NSCLC patients by administering to the subject a therapeutically effective amount of an Hsp70 based pharmaceutical ingredient, e.g. NK cells activated by a Hsp70 peptide (such as TKD) in combination with IL-2, in combination with a platinum-based radiochemotherapy, as taught by Shevtsov, and to pick a cisplatin-based radiochemotherapy, because the cisplatin-based radiochemotherapy is commonly used in NSCLC treatment, as taught by Hildebrandt, and use this combination as the first line treatment, as taught by Wangpaichir (See page 1, Introduction paragraph 1) and later to add an anti-PD-1/PD-L1 antibody e.g. nivolumab, if the cancer continue to progress, as taught by OPDIVO, also because cisplatin-resistance is one of the most important challenges in successful treatment with cisplatin, knocking-down PD-L1 was able to overcome cisplatin resistance, and anti-PD-1 or anti-PD-L1 antibody may overcome cisplatin resistance, as taught by Wangpaichitr. One of ordinary skilled in the art would have recognized that treatment with activated NK cells + cisplatin-based radiochemotherapy would likely develop cisplatin-resistance and subsequently adding an anti-PD-1 or anti-PD-L1 antibody in the composition would overcome cisplatin-resistance and enhance therapeutic efficacy of the treatment, and further to select patients with a reduced level of B lymphocytes which would be caused by cisplatin-based radiochemotherapy, as taught by Belka, because Thibult teaches that 1) PD-1 is expressed on B cells; 2) PD-1/PD-Ls complexes act as inhibitors of the B-cell activation cascade; 3) during TLR9 activation, blockade of PD-1/PD-Ls pathways with an anti-PD-1 antibody increase B-cell activation, proliferation and the production of inflammatory cytokines, one of ordinary skilled in the art would have recognized that the PD-1 antibody, such as nivolumab would benefit patients with reduce level of B lymphocytes. The motivation would have been to identify the patient population suitable for the specific treatment and to improve therapeutic efficacy. Because all the components of the methods are available and have been known in the art, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention.
	
Conclusion
No claims are allowed.
All other objections and rejections set forth in previous Office Action of May 18, 2022 are hereby withdrawn in view of the claim amendment and Applicant’s argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        

/PETER J REDDIG/Primary Examiner, Art Unit 1642